 



EXHIBIT 10.3

Nortel Networks Limited SUCCESS Incentive Plan

Section 1: Introduction

     The Nortel Networks Limited SUCCESS Incentive Plan (the “SUCCESS Plan”) is
a short-term, incentive bonus plan that provides the potential for “Eligible
Employees” (as defined below) to receive cash awards based on their
contributions to the success of the “Company”1, conditioned on the Company
meeting its objectives.

     The SUCCESS Plan is intended to drive business performance and customer and
shareholder value by rewarding Eligible Employees for their contributions to the
Company’s overall success. An Eligible Employee’s contribution is determined by
two factors: (1) the impact of that employee’s role on business results and
(2) that employee’s achievement of individual performance objectives during the
employee’s active service with the Company. The actual award received by an
Eligible Employee will reflect (1) an employee’s job scope, complexity, and
responsibilities, and that employee’s contribution and achievement, during the
Plan Period2 and (2) the Company’s performance as indicated by the Nortel
Networks Performance Factor (the “Nortel Networks Performance Factor”).

Section 2: SUCCESS Plan Eligibility

     Generally, regular full-time and part-time3 Company employees who are in
professional/managerial job families4 are eligible to participate in the SUCCESS
Plan (“Eligible Employees”), subject to the following:



  (1)   Employees who participate in other incentive plans for a full calendar
month are not eligible to participate in the SUCCESS Plan during that calendar
month. For purposes of this document, “other incentive plans” means sales



--------------------------------------------------------------------------------

     

1   For purposes of the SUCCESS Plan, the “Company” is defined as Nortel
Networks Limited and its subsidiaries and affiliates and other entities, which
it controls directly or indirectly and which have been approved for
participation in the SUCCESS Plan by the person holding the position of senior
vice president responsible for human resources or the equivalent at the Company
(the “Senior Vice-President, HR”).

2   Each calendar year consists of one Plan Period— from January 1 through
December 31. The Plan Period(s) for each calendar year may be changed by the
JLRC (as defined in Section 2) and Board of Directors (as defined in Section 2)
at any time.

3   For purposes of the SUCCESS Plan, regular full-time and regular part-time
Company employees are those employees who are eligible for participation in the
Company health benefit plans based on their regularly scheduled hours.

4   This includes the Customer Service, Research, Design and Development,
Operations, Information Technology, Sales & Marketing, Corporate Services, and
Supply Management job families. Employees in Administration, Technician,
Installation Field Technician and System House Operations job families
(including jobs in JCI 5 and 6) and employees eligible for legally required or
contractual overtime premium payments agreed to by individual or collective
agreement are ineligible for the SUCCESS Plan.

 



--------------------------------------------------------------------------------



 



- 2 -



      incentive compensation or any other incentive/bonus arrangements which the
Company determines have been offered in lieu of the SUCCESS Plan;     (2)  
Employees who are covered under a collective bargaining agreement are not
eligible unless that collective bargaining agreement provides for their
participation in the SUCCESS Plan;     (3)   Individuals determined by the
Company to be students, co-op students, interns, temporary, or non-payroll
workers are ineligible for the SUCCESS Plan;     (4)   The Joint Leadership
Resources Committee of the Boards of Directors of Nortel Networks Corporation
and Nortel Networks Limited (“JLRC”) and the Board of Directors of Nortel
Networks Limited (the “Board of Directors”) may determine that certain Company
employees (including employees who are not eligible for the SUCCESS Plan) may be
eligible to receive an award from a Discretionary Bonus Pool created pursuant to
Section 5 hereof;     (5)   Subject to applicable law, to be eligible for either
a full or pro-rated award for any given Plan Period: (a) an employee must have
been actively employed in a role that is eligible under the SUCCESS Plan or
other incentive plan (“Incentive Eligible Role”) for at least three full
calendar months in that Plan Period 5and (b) the employee must have been an
employee in an Incentive Eligible Role on or before October 1 and on
December 316. For purposes of this document, an employee will be considered to
be “actively employed” for any calendar month in which the employee actually
works for at least one day or as otherwise required under applicable contract or
law. Notwithstanding the foregoing and subject to applicable law, employees
whose employment terminates before December 31 are not eligible to receive a
SUCCESS Plan award.     (6)   Pro-rated awards may be made to employees who
transfer into or out of positions covered by other incentive plans, move from or
to a job that is ineligible for the SUCCESS Plan or who are on a Company
approved leave of absence or on “notice” of termination of employment for part
of the Plan Period, provided that the employee meets the other SUCCESS Plan
requirements set out above. However, subject to applicable law, an employee is
not eligible for a SUCCESS Plan payout for any calendar month in which the
employee is not actively employed in a position eligible under the SUCCESS Plan.
If an employee meets the above SUCCESS Plan requirements, but is actively
employed in a position that is eligible under the



--------------------------------------------------------------------------------

     

5   The required period of active employment may be changed by the JLRC and
Board of Directors at any time.

6   The dates on which an employee must be actively employed may be changed by
the JLRC and Board of Directors at any time.

 



--------------------------------------------------------------------------------



 



- 3 -



      SUCCESS Plan for less than the full Plan Period, the employee’s SUCCESS
award will be based on the number of months the employee is actively employed in
a SUCCESS Plan eligible position divided by the number of months in the Plan
Period, with the following exception. For purposes of determining the amount of
a pro-rata SUCCESS award, an employee will not be considered to be actively
employed in SUCCESS Plan eligible position in a calendar month in which (a) the
employee participates in an other incentive plan for that full calendar month or
(b) the employee participates in another incentive plan for the greater portion
of the month.     (7)   Employees who meet all of the SUCCESS Plan eligibility
requirements, but who leave employment with the Company between the end of the
Plan Period and the related payment date for the award, other than for reasons
determined by the Company to be related to inappropriate actions, misconduct,
dismissal for cause (where applicable) or unsatisfactory performance, will be
eligible for an award for the applicable Plan Period;     (8)   An employee’s
Management Team7 has the right, in consultation with the relevant Human
Resources Business prime, to make limited exceptions to the ‘actively employed’
requirements outlined above, where required by law or where the Management Team
determines that circumstances clearly warrant an exception. Exceptional
circumstances might include approved leaves where warranted by applicable law
(e.g. maternity, paternity, parental, military, family, or medical), disability,
outsourcing, divestiture, or death. In such situations, if the employee has,
while actively employed in a SUCCESS Plan eligible position, substantially
achieved his/her individual objectives, the employee’s Management Team may grant
partial awards. If awards are paid in these circumstances, the awards will be
pro-rated to reflect the number of months the employee was actively employed in
a SUCCESS Plan eligible position, as described in Section 2(5) above, and will
be commensurate with the employee’s contribution and achievement.
Notwithstanding anything to the contrary, nothing in the SUCCESS Plan shall
preclude the Company paying an employee an award under the SUCCESS Plan for more
than the number of months the employee was actively employed in a SUCCESS Plan
eligible position pursuant to that individual employee’s employment termination
agreement, which the Senior Vice-President, HR has approved; and     (9)  
Company affiliates and joint ventures may choose to offer the SUCCESS Plan or a
similar plan subject to the approval of the Senior Vice-President, HR.



--------------------------------------------------------------------------------

     

7   The “Management Team” consists of the managers with whom the employee has a
direct or indirect reporting relationship as set out in the Organization
Structure Manager (“OSM”) or its equivalent as maintained by the Company from
time to time.

 



--------------------------------------------------------------------------------



 



- 4 -

Section 3: Award Elements

     An Eligible Employee’s cash award for a Plan Period under the SUCCESS Plan
will be based on the following formula:

100%8 of Annual Base Salary x (# Months actively employed in SUCCESS eligible
position/ # Months in Plan Period) [“Pro-Ration Factor”] x Award % x Nortel
Networks Performance Factor

Annual Base Salary means the yearly regular compensation paid to an Eligible
Employee, excluding any other compensation, such as, but not limited to,
bonuses, commissions, overtime, and relocation benefits. Regardless of any
raises or decreases an Eligible Employee may receive during the Plan Period, the
Annual Base Salary will be measured at a uniform time for all Eligible Employees
for the SUCCESS Plan on or about six weeks prior to the end of the Plan Period.

Award % is the percentage of Annual Base Salary that is used to compute the
SUCCESS Plan award for each Eligible Employee. For JCI 1-6, the Award % ranges
from 0% to 40% of Annual Base Salary. For JCI 55, the Award % ranges from 0% to
400% of Annual Base Salary. For each JCI, the Senior Vice-President, HR may set
a suggested narrower award range, intended to reflect a market trend to give
certain Eligible Employees with higher levels of responsibility a higher
incentive potential as a percentage of Annual Base Salary. Within the ranges
approved by the JLRC and the Board of Directors, an Eligible Employee’s
Management Team will determine the recommended Award % for that employee for
each Plan Period based on the employee’s job scope, complexity and
responsibilities and the employees’ contributions and achievements during the
Plan Period. An Eligible Employee’s recommended Award % is subject to review,
modification and approval by the Senior Management Team as provided in
Section 4.9

The total SUCCESS Plan award for all Eligible Employees for a Plan Period
(reflecting the Nortel Networks Performance Factor) is recommended by the Senior
Management Team for approval by the JLRC and the Board of Directors after the
end of the Plan Period.

Nortel Networks Performance Factor is calculated based on the achievement by the
Company of key corporate objectives for the Plan Period. The objectives are
approved by the JLRC and the Board of Directors near the start of each Plan
Period. The Nortel Networks Performance Factor may be based on one or more
performance metrics, each with specific targets. The performance metrics may
have equal or different weightings.



--------------------------------------------------------------------------------

     

8   The percentage of Annual Base Salary that is applied to the formula may be
changed by the JLRC and Board of Directors at any time.

9   For purposes of the SUCCESS Plan only, the “Senior Management Team” shall
consist of the President and Chief Executive Officer, the Chief Financial
Officer and the Senior Vice-President, HR of Nortel Networks Limited.

 



--------------------------------------------------------------------------------



 



- 5 -

Performance metrics are the general corporate goals for the Plan Period, such as
profitability, market momentum, or customer loyalty. Targets shall be based on
objective and/or subjective criteria established to measure, directly or
indirectly, the performance metrics. Weightings shall be the relative weight or
percentage accorded in the Nortel Networks Performance Factor for achieving each
specific target. After approval by the JLRC and the Board of Directors, the
Company’s objectives for the Plan Period will be communicated to Eligible
Employees early in each Plan Period. The Nortel Networks Performance Factor is
deemed to be 1.0 (achievement) throughout the Plan Period and is then adjusted
by the JLRC and the Board of Directors based on their determination of corporate
performance. The President and Chief Executive Officer may, in his sole
discretion, recommend to the JLRC and the Board of Directors that the Nortel
Performance Factor be adjusted with respect to certain business units, JCI
levels or any other groups of employees and the JLRC and the Board can approve
such adjustment to the Nortel Performance Factor, in their sole discretion,
based on additional factors that the President/CEO and the JLRC and Board
determine in their sole discretion are relevant to the award including without
limitation, collective relative contribution to achievement of the key Company
objectives during the Plan Period.

Section 4: SUCCESS Plan Awards

Awards for each Plan Period are calculated based on 100%10 of an Eligible
Employee’s Annual Base Salary, the Pro-Ration Factor, the Eligible Employee’s
Award % (which reflects the employee’s job scope, complexity and
responsibilities, and that employee’s contribution and achievement, during the
Plan Period), and the Nortel Networks Performance Factor (that is, the Company’s
business performance for the Plan Period as determined by the JLRC and the Board
of Directors). When warranted, cash awards will be made in the first quarter
following the close of the applicable Plan Period.

Any award under the SUCCESS Plan to an Eligible Employee is subject to the
discretion of the Eligible Employee’s Management Team and Senior Management Team
and the JLRC and the Board of Directors. That is, an Eligible Employee’s
Management Team determines, in its discretion, the Award % for an Eligible
Employee subject to review, modification and approval by the Senior Management
Team. Specifically, the Senior Management Team reserves the right, in its
discretion, to review and adjust Eligible Employees’ Award percentages, which
are assigned to those Eligible Employees by their Management Team to reflect its
assessment of the employees’ contributions to the business or the achievement of
the Company’s key objectives, as well as to ensure that the final payouts, if
any, are within appropriate budgetary guidelines. The JLRC and the Board of
Directors determine, in their discretion, the achievement of the targets for the
performance metrics and the final calculation of the Nortel Networks Performance
Factor (which may include a determination of a Nortel Networks Performance
Factor of zero, even if certain of the performance metrics targets are achieved,
and/or an adjustment to the relative weighting of the performance metrics.)
During the Plan Period, the JLRC and the Board of Directors can review
performance measures, weightings, and targets to



--------------------------------------------------------------------------------

     

10   The percentage of Annual Base Salary that is applied to the formula may be
changed by the JLRC and Board of Directors at any time.

 



--------------------------------------------------------------------------------



 



- 6 -

determine whether they remain appropriate. The JLRC and the Board of Directors
may, at their sole discretion, adjust the business priorities, plan performance
measures, weightings, targets, and/or plan payouts, as they deem necessary
during the year, to reflect changes in business conditions or other
circumstances.

Any SUCCESS Plan award will be made by an Eligible Employee’s statutory employer
and will be paid in the same currency as the Eligible Employee’s regular pay at
the end of the Plan Period. Eligible Employees who transfer to another country
during the Plan Period or between the end of the Plan Period and the payment
date for the award will be paid in the currency in which they receive their pay
at the end of the Plan Period.

SUCCESS Plan awards are considered income and are therefore subject to national,
state/provincial, and/or local taxes. All appropriate taxes and other
withholdings will be deducted from the award as required by applicable law.

Depending on local laws and policies, SUCCESS Plan awards may have an impact on
some benefits and may or may not be included in the “eligible earnings” for
purposes of capital accumulation and retirement plans offered in the various
regions by the Company. Where appropriate, deductions may be made from SUCCESS
Plan awards in accordance with the specific capital accumulation and retirement
plan selected by the employee.

Section 5: Discretionary Bonus Pool

During a Plan Period, the JLRC and the Board of Directors may consider the
creation of a separate Discretionary Bonus Pool under the SUCCESS Plan to
provide discretionary, incremental bonus awards. These awards may be made to all
employees of the Company or employees of the Company who individually or in
groups made a relative contribution that significantly added to the overall
success of the Company, whether or not the employees are entitled to participate
in the SUCCESS Plan. The determination that a Company employee is eligible for a
Discretionary Bonus Pool award does not otherwise entitle that employee to
generally participate in the SUCCESS Plan. The JLRC and the Board of Directors
have complete discretion to determine: the establishment of the Discretionary
Bonus Pool; the eligibility for participation; any performance metrics,
weightings and targets; the achievement, if any, of the targets for the
performance metrics; and the amount of the awards, if any, paid from the
Discretionary Bonus Pool. Whether or not an Eligible Employee receives a SUCCESS
Plan award shall have no effect on that employee’s eligibility to receive a
Discretionary Bonus Pool award.

Discretionary Bonus Pool awards will be considered income and therefore subject
to national, state/provincial, and/or local taxes. All appropriate taxes and
other withholdings will be deducted from the award as required by applicable
law.

Depending on local laws and policies, Discretionary Bonus Pool awards may have
an impact on some benefits and may or may not be included in the “eligible
earnings” for purposes of capital accumulation and retirement plans offered in
the various regions by the Company. Where appropriate, deductions may be made
from the Discretionary

 



--------------------------------------------------------------------------------



 



- 7 -

Bonus Pool awards in accordance with the specific capital accumulation and
retirement plan selected by the employee.

Section 6: Interpretations and Amendments

This document, as amended from time to time, constitutes the “Nortel Networks
Limited SUCCESS Incentive Plan”. In the event of any conflicts or
inconsistencies between the provisions of the SUCCESS Plan and any other
document or communication, written or oral, concerning the SUCCESS Plan, the
provisions of this document, as amended from time to time, shall govern.

The Senior Vice-President, HR, subject to approval of the JLRC and the Board of
Directors in certain cases, shall interpret the provisions of the SUCCESS Plan,
which shall be final and binding on the Company and all SUCCESS Plan
participants. This document is also subject to interpretation to comply with
applicable laws. It is not and shall not be construed as either an employment
contract or as a contract concerning the subject matter contained herein. There
is no guarantee that any award under the SUCCESS Plan will actually be paid. Any
award to an “Eligible Employee”, based on individual contribution and measures
of corporate performance, is determined at the discretion of an Eligible
Employee’s Management Team, the Senior Management Team and the JLRC and the
Board of Directors as the case may be. If such awards, however, are made, they
shall be made in accordance with the provisions herein.

The SUCCESS Plan can only be terminated or amended by the Board of Directors,
which shall have the full authority, at any time, to terminate the SUCCESS Plan
or to delete, modify and/or add to any and all terms, conditions, and provisions
of the SUCCESS Plan.

As adopted by the Board of Directors of Nortel Networks Limited on July 25,
2002, as amended on January 23, 2003 with effect from January 1, 2003, as
amended on July 28, 2003 with effect from January 1, 2003, as amended on
February 26, 2004 with effect from January 1, 2004.

 